TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00074-CV


In re Russell Scott Silverman




ORIGINAL PROCEEDING FROM COMAL COUNTY


O R D E R
PER CURIAM
		Russell Scott Silverman has filed a Motion for Temporary Stay of District Court
Proceedings while this Court considers the merits of his Application for Writ of Mandamus.  We
grant the Motion for Temporary Stay of District Court Proceedings with regard to consideration
of Barbara Gayl Ancira's Petition for Enforcement and Contempt, including the hearing set for
February 12, 2009.  We deny the Motion for Temporary Stay of District Court Proceedings with
regard to any other matters affecting the parent-child relationship.
		We request that Ancira and the real party in interest, Damaris Silverman, file a
response to this petition on or before February 23, 2009.
		Ordered February 11, 2009.


Before Justices Puryear, Pemberton and Waldrop